     Case 3:14-cv-00427-HTW-LRA Document 228 Filed 12/28/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

JAMES RUSSELL MILLER,
Plaintiff

v.                                       Cause No: 3:14-cv-00427-HTW-LRA

MANAGEMENT AND TRAINING
CORPORATION,
Defendant


     PLAINTIFF’S MOTION SEEKING SANCTIONS UNDER RULE 11(b)


      COMES NOW the Plaintiff, by and through the undersigned counsel, and for

this his Motion Seeking Sanctions Under Rule 11(b) would show as follows:

      1.     The Court recently Granted Defendants’ Motion for Leave to Reply Out

of Time. Docs. 214 and 222.

      2.     Defendant then filed a Reply Brief in Support of Defendants’

Attorneys’ Fees. Doc. 223.

      3.     Defendant’s Reply Brief in Support of Defendants’ Attorneys’ Fees

proceeding is 90% recycled from the Defendant’s Brief supporting their Motion to

Strike the Plaintiff’s Response in the Fee Application proceeding. Doc. 216; Ex. A.

      4.     Defense counsel was previously warned that the filing of the brief was

frivolous and was a violation of 28 U.S.C. 1927. Ex. B.

      5.     Defense counsel failed to withdraw said brief and used it again in their

present filing that is the subject of this Motion.

      6.     This Motion is brought not because Garner recycled text from a prior

                                            1
     Case 3:14-cv-00427-HTW-LRA Document 228 Filed 12/28/18 Page 2 of 3



filing in this case.

       7.     This Motion is brought because Garner’s recycling demonstrates that

the prior filing was submitted for an improper purpose. Instead of seeking actual

relief (to which they aren’t entitled anyway), the prior filing was intended to “back-

door” a reply brief on MTC’s fee application into the record when it was not clear

that the Court would permit it.

       8.     In addition, by doing the very light editing that he did, Garner

demonstrated that the prior filing was intended to harass opposing counsel.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

entry of an order granting sanctions under Rule 11(b) and for all other proper relief.



                                  Respectfully submitted,


                                  WALLACE, MARTIN, DUKE & RUSSELL, PLLC
                                  Attorneys at Law
                                  1st Floor, Centre Place
                                  212 Center Street
                                  Little Rock, Arkansas 72201
                                  (501) 375-5545
                                  Attorney for Plaintiff

                          By:          /s/ James Monroe Scurlock
                                  James Monroe Scurlock, TN BPR No. 032192
                                  jms@WallaceLawFirm.com




                                          2
     Case 3:14-cv-00427-HTW-LRA Document 228 Filed 12/28/18 Page 3 of 3



                          CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on this, the 28th of
December 2018, via email and Doc. upon counsel for the Defendants.

Richard Jarrad Garner
Lindsey O. Watson
H. Richard Davis, Jr.
Daryl A. Wilson
ADAMS AND REESE, LLP
1018 Highland Colony Parkway
Suite 800
Ridgeland, Mississippi 39157
(601) 353-3234
(601) 355-9708 FAX
E-Mail: Jarrad.Garner@arlaw.com
E-Mail: Lindsey.Oswalt@arlaw.com
E-Mail: Richard.Davis@arlaw.com
E-Mail: Darryl.Wilson@arlaw.com

                          By:          /s/ James Monroe Scurlock
                                  James Monroe Scurlock, TN BPR No. 032192
                                  jms@WallaceLawFirm.com




                                          3
